UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard Massachusetts Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 About Your Fund’s Expenses. 33 Glossary. 35 Please note : The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 2.94% 5.48% 3.02% -7.73% -4.71% Barclays MA Municipal Bond Index -3.52 Massachusetts Municipal Debt Funds Average -6.88 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $11.13 $10.27 $0.340 $0.000 1 Chairman’s Letter Dear Shareholder, The 12 months ended November 30, 2013, marked a difficult period for the municipal bond market, mainly because of a slump from May through August. The Barclays Municipal Bond Index returned about –6% through that stretch before recovering somewhat, and it ended the fiscal year with a return of –3.51%. Although Vanguard Massachusetts Tax-Exempt Fund felt the effects of the slump, it took steps to mitigate the damage. The fund returned –4.71% for the 12 months, trailing the –3.52% return of its benchmark, the Barclays Massachusetts Municipal Bond Index, but outpacing the –6.88% average return of competing Massachusetts tax-exempt funds. Its capital return of –7.73%, a result of rising interest rates, was partly offset by a 3.02% return in interest income. Because bond yields and prices move in opposite directions, the fund’s 30-day SEC yield rose from 1.62% as of November 30, 2012, to 3.14% at the end of August before sliding to 2.94% as of November 30, 2013. The fixed income markets, for both taxable and tax-exempt bonds, were roiled over the summer by investors’ concerns about whether the Federal Reserve would begin tapering its stimulative bond-buying 2 program. Detroit’s bankruptcy filing in July further rattled muni investors, even though the city’s long-standing financial challenges were widely known. Fresh coverage of Puerto Rico’s financial struggles added unease. As the fiscal year drew to a close, investors’ concerns about future Fed actions flared again, and municipal bond prices dipped. Although state and local governments clearly still face financial challenges, they generally are tackling them head-on with restrained budgets. Postrecession tax revenues have risen at the state and, more recently, local levels. The situations in Detroit and Puerto Rico can be viewed as outliers to the trend. In Massachusetts, budgets are revised according to revenue collections, and the state has rebuilt healthy reserve levels to address future uncertainty. Please note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). However, as of November 30, it owned none of these bonds. On another matter, we announced in early November that Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. Later in this letter, I’ll have more to say about Bob’s important contributions to Vanguard in his 32-year career, and I’ll introduce his successor, Gregory Davis. Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 Bond prices fell as yields rose over the period’s second half Bonds held onto slight gains through the first five months of the fiscal year before retreating in May. For the full 12 months, the broad U.S. taxable bond market returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. Municipal bonds returned –3.51%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Returns of money market funds and savings accounts continued to be restrained by the Fed’s 0%–0.25% target for short-term interest rates. The bond market’s downturn, coupled with an upswing in stocks, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.16% 1.11% The fund expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the fund’s expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Massachusetts Municipal Debt Funds. 4 Despite jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the 12 months ended November 30, despite a few bumps along the way. Uncertainty surrounding Fed policy contributed to market declines in June and August. But stocks bounced back in September, when, to the surprise of some investors, the Fed announced it had no immediate plans to scale back its stimulative bond-buying program. (In mid-December, the Fed ended several months of speculation by announcing that it would begin scaling back bond purchases in January 2014.) Corporate profit growth, though not robust, was generally solid. International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well, gains were modest for emerging-market stocks. Advisor’s strategy helped dampen the impact of rising rates Anticipating an eventual rise in yields and accompanying decline in prices after the extremely low interest rates of recent years, Vanguard Fixed Income Group, advisor to our national and state municipal bond funds, maintained shorter durations than peer funds, on average. Duration gauges the sensitivity of bond prices to rate changes, and shorter durations (measured in months and years) mitigate price declines when rates rise. Total Returns Ten Years Ended November 30, 2013 Average Annual Return Massachusetts Tax-Exempt Fund 3.93% Barclays MA Municipal Bond Index 4.43 Massachusetts Municipal Debt Funds Average 3.33 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Munis’ yields exceed Treasury yields: What does it mean? At times over the 12 months ended November 30, 10-year municipal bonds nationwide yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged 31 basis points, or about 12%, more than 10-year Treasuries. By the end of November, the gap had closed significantly, but 10-year muni yields were still averaging about 8 basis points, or 3%, more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 6 The advisor also favored bonds whose other features made them less susceptible to the effects of rising rates. And compared with some previous periods, the funds maintained higher levels of reserves, consisting of high-quality bonds (as determined by independent credit-rating agencies) that could be sold easily to meet shareholder redemptions. As I mentioned, the Massachusetts Tax-Exempt Fund surpassed the average return of its peers. Our competitors generally favored longer durations, and their operating costs, paid directly from returns, were noticeably higher, as you can see in the table on page 4. They also typically held fewer reserves and more bonds of lower liquidity, which can have higher yields but can be tough to sell during turbulent periods. Additionally, peer funds, on average, had significantly more exposure to Puerto Rico issuers, which dramatically underperformed the broader market over the period. Over the last decade, the fund performed well versus its peers For the ten years ended November 30, 2013, the Massachusetts Tax-Exempt Fund’s average annual return was 3.93%, lagging its benchmark return of 4.43% but surpassing the 3.33% peer fund average. Although competitors generally have higher costs than Vanguard, benchmark indexes have none, which gives the benchmarks a built-in performance edge. Of course, we pay attention to such indexes, but our most important measure of a fund’s relative success is how it performs compared with its peers. The Massachusetts Tax-Exempt Fund’s strong results are primarily due to the skill of our portfolio managers, traders, and credit analysts. They also reflect the competitive advantage that Vanguard’s low-cost philosophy can create. Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group headed by Ian MacKinnon. Over the years, Bob held various leadership roles in the department, and he eventually succeeded Ian as its head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. 7 The Fixed Income Group that Bob helped start began with total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed then on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and had been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2013 8 Advisor’s Report For the fiscal year ended November 30, 2013, Vanguard Massachusetts Tax-Exempt Fund returned –4.71%. The fund lagged its benchmark––the Barclays Massachusetts Municipal Bond Index, which returned –3.52%––but was ahead of the –6.88% average return of its peer funds. The investment environment Some uncertainty is natural in the financial markets, but during the fiscal year, conditions were more unsettled than usual, largely because of fiscal battles in Washington and apprehension over what the Federal Reserve might do. The struggles in Washington included a debate over the debt ceiling and the partial government shutdown in October, both of which were resolved at least temporarily. Although gross domestic product (the broadest measure of goods and services produced across the economy) increased at an annual rate of about 2% during the fiscal year, progress was uneven. Largely because of an earlier fiscal drama—the political showdown over scheduled tax increases and spending cuts known as the “fiscal cliff”—the rate of growth slowed during the first half of fiscal 2013, although it accelerated in the second half. With the unemployment rate declining from 7.8% in November 2012 to 7.0% in November 2013, housing markets improving, and equity markets nearing all-time highs, the Federal Reserve openly contemplated reducing its aggressive bond-buying program. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2012 2013 2 years 0.30% 0.33% 5 years 0.64 1.16 10 years 1.47 2.65 30 years 2.47 4.10 Source: Vanguard. 9 But the Fed’s suggestion in late May that it might “taper” its purchases surprised the bond markets, leading to a broad decline in bond prices over the summer as yields increased, especially for longer-term bonds. The Fed didn’t suggest any change in its target of 0% to 0.25% for short-term interest rates. As a result, the national municipal yield curve (the spread between shorter- and longer-term yields) steepened, as you can see in the table on page 9: While the short end of the yield curve remained anchored near 0.3%, the yield of 30-year munis increased more than 1.5 percentage points during the fiscal year. Shortly after the close of the fiscal year, the Fed did announce that it planned to end its bond-buying program by the end of 2014, through small reductions, starting in January. It also made clear that it had no plans to change its stance on short-term rates. Yields were also pushed higher during the fiscal year by a reduced supply of new issues of municipal bonds, reflecting the spending restraint of issuers as they continued to recover from the Great Recession. New issues in Massachusetts were expected to total about $8 billion in the 2013 calendar year, representing a drop of about 5% from a year earlier. A bright spot is that Massachusetts state tax revenues (after accounting for inflation) have shown varying degrees of growth for six straight quarters, according to the most recent data available from the Nelson A. Rockefeller Institute of Government. The funding of future payments for pensions and other benefits, of course, remains an intermediate- to long-term challenge for most states and local governments. The Massachusetts economy, which has generally fared better than the nation’s since the financial crisis, has been mixed over the last 12 months. Unemployment rose to 7.1% in November from 6.7% a year earlier. Health care and higher education provide a relatively stable labor base. However, initial federal budget cuts and the slowing global economy have contributed to weakness in the state’s economy. Still, Massachusetts tax revenues during the state’s fiscal year, which ended June 30, 2013, increased about 5% from the previous year, according to data from the Rockefeller Institute. Some of the increase was tied to one-time payments on capital gains as residents sold profitable investments before fiscal cliff legislation permanently raised federal taxes on the gains for some taxpayers. Recent pension reform now requires Massachusetts to fund liabilities on a set schedule. The change was accompanied by a reduction in some retiree benefits and an increase in the retirement age for most state employees. Massachusetts, which has one of the nation’s highest levels of debt per capita, also has one of the highest per capita personal income levels. The high debt per capita is largely a result of the state’s funding of major services, including education and transportation, that are funded at the local level in most other states. 10 Management of the funds Funds with long-term maturities were affected most by the painful spring and summer, while those with shorter-term maturities weathered the volatility better. Yields rose more for bonds with maturities of 10 years or greater. This dynamic proved to be an advantage for the Massachusetts Tax-Exempt Fund when compared with its peer group, but not with its benchmark index. The fund entered the period with a significant underweight to Puerto Rico bonds relative to its peers, and these bonds suffered notable declines. (State municipal funds can include Puerto Rico bonds; the state in the fund’s name refers to the home state of the investors for whom the fund’s income is tax-free.) The Massachusetts Tax-Exempt Fund also held fewer Puerto Rico bonds than its peers, while its benchmark held none; thus, the fund’s allocation to these bonds helped its results compared to peers but hurt them compared to the benchmark. By the period’s end, the fund had eliminated its modest exposure to Puerto Rico bonds. While overall bond issuance was down in Massachusetts, we were able to purchase several new issues from the Massachusetts School Building Authority and the University of Massachusetts, as well as general obligation bonds. A look ahead We expect the U.S. economy to grow at a rate approaching 3% in 2014 and the unemployment rate to keep falling. But the federal fiscal uncertainties of 2013 will continue into 2014, and we wouldn’t be surprised if talk of tax reform, a subject that can include muni bonds, resurfaces after dying down during the past year. The gradual reduction in the Federal Reserve’s bond-buying program that will begin in January should allow the Fed to bring the program to a close by the end of 2014. Of course, the market’s reaction to the Fed’s tapering is a big unknown. For short-term rates, we suspect that the Fed may announce that it will not change its policy until unemployment falls to 6%, and that this will delay any changes in this segment of the market. As the Fed starts tapering, and if economic growth picks up, we expect that interest rates will move higher and lower-quality bonds will outperform. To defend against this, we plan to gradually upgrade the credit quality of the portfolio, as lower-quality bonds are likely to become overvalued. There is the risk of higher volatility, however, depending on how fast the economy grows and how the market reacts to the Fed’s reduction of its bond purchases. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Marlin G. Brown, Portfolio Manager Vanguard Fixed Income Group December 18, 2013 11 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2013 Financial Attributes Barclays MA Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 247 1,597 46,517 Yield to Maturity (before expenses) 3.1% 2.6% 3.1% Average Coupon 4.7% 4.9% 4.9% Average Duration 7.3 years 8.0 years 8.4 years Average Effective Maturity 7.8 years 6.9 years 7.1 years Ticker Symbol VMATX — — Expense Ratio 1 0.16% — — 30-Day SEC Yield 2.94% — — Short-Term Reserves 5.3% — — Volatility Measures Barclays MA Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.99 0.98 Beta 1.10 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 4.8% 1 - 3 Years 12.4 3 - 5 Years 18.2 5 - 10 Years 49.3 10 - 20 Years 9.7 20 - 30 Years 5.1 Over 30 Years 0.5 Distribution by Credit Quality (% of portfolio) AAA 17.8% AA 58.7 A 16.4 BBB 6.9 Not Rated 0.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.16%. 12 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Massachusetts Tax-Exempt Fund -4.71% 5.38% 3.93% $14,709 ••••• • Barclays MA Municipal Bond Index -3.52 5.84 4.43 15,432 – Massachusetts Municipal Debt -6.88 5.98 3.33 13,876 Barclays Funds Average Municipal Bond Index -3.51 6.26 4.40 15,385 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 13 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 Barclays MA Municipal Bond Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 4.13% -0.88% 3.25% 3.82% 2005 4.12 -0.59 3.53 3.43 2006 4.38 2.16 6.54 6.13 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 2013 3.02 -7.73 -4.71 -3.52 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 -3.28% 5.26% 3.94% 0.01% 3.95% 14 Massachusetts Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) Massachusetts (100.1%) Boston MA GO 5.000% 2/1/2
